t c memo united_states tax_court craig a penfield petitioner elena parker intervenor v commissioner of internal revenue respondent docket no filed date jan r pierce for petitioner flena parker pro_se shirley m francis for respondent memorandum opinion pajak special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax in the amount of dollar_figure and a sec_6662 accuracy-related_penalty in the amount of dollar_figure only petitioner craig a penfield petitioner has contested this determination unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure after a concession by petitioner this court must decide whether petitioner is entitled to relief from liability under sec_6015 with respect to the income_tax deficiency and the sec_6662 accuracy-related_penalty some of the facts in this case have been stipulated and are so found petitioner resided in forest grove oregon at the time he filed his petition petitioner and intervenor elena parker mrs parker were married on date during their marriage petitioner and mrs parker had two children in the early years of the marriage petitioner earned a living as a church organist and choir director a piano teacher a composer and a master locksmith on antique clocks in petitioner was treated for depression and panic disorder by dr alan morgenstern dr morgenstern a psychiatrist dr morgenstern referred petitioner to the harborview medical center harborview in seattle washington at harborview petitioner was evaluated by dr deborah s cowley dr cowley dr cowley confirmed petitioner’s depression and panic disorder and recommended treatment petitioner continued to work until in petitioner was classified as disabled by the social_security administration ssa effective as of date petitioner currently receives monthly disability payments of dollar_figure from ssa petitioner also receives dollar_figure per month from ssa for each of his two children during the taxable_year petitioner and mrs parker often ate lunch together they often went to the bank together they opened their bank accounts together they talked about money frequently they maintained two joint checking accounts at the u s bank one account was used for household expenses and the other account was referred to as the clock account petitioner and mrs parker also maintained a joint money market account at the u s bank during petitioner wrote checks from both the household account and the clock account the household account was the regular checking account the clock account was generally used for a small_business in which petitioner purchased antiques and collectibles for resale at retail spaces rented by petitioner petitioner used the clock account to deposit amounts received from the sales of the antiques and collectibles petitioner handled all the business transactions with respect to this business which included among other things reviewing the clock account bank statements mrs parker only balanced the clock q4e- account on a monthly basis petitioner did not report any income from the sales of his small_business on his tax_return for or any other taxable_year a number of pension withdrawals were made by petitioner and mrs parker in mrs parker made an early pension withdrawal in the amount of dollar_figure from putnam investments all amounts are rounded an additional pension distribution was also made from another pension fund of mrs parker during petitioner also received a pension distribution in from his retirement fund pension distributions totaling dollar_figure were deposited in the joint money market account during petitioner and mrs parker signed and filed a joint federal_income_tax return for the taxable_year the return was prepared by h_r block on the return line loa total pensions and annuities was left blank petitioner and mrs parker reported total income of dollar_figure on the return petitioner and mrs parker divorced on date in the notice_of_deficiency for the taxable_year respondent determined that petitioner and mrs parker had unreported interest_income in the amount of dollar_figure nonemployee compensation in the amount of dollar_figure royalty income in the amount of dollar_figure and pension income in the amount of dollar_figure petitioner filed a form_8857 request for innocent spouse relief respondent denied petitioner’s request for innocent - spouse relief petitioner filed a timely petition and amended petition with the court requesting relief for the taxable_year at issue respondent notified mrs parker who filed a notice of intervention as a general_rule spouses filing a joint federal_income_tax return are jointly and severally liable for all taxes due sec_6013 however an exception to such joint_and_several_liability exists for spouses able to satisfy the statutory requirements for relief the internal_revenue_service restructuring reform act of publaw_105_206 112_stat_734 expanded the relief previously available to joint filers by enacting sec_6015 sec_6015 authorizes three avenues of relief from sec_6013 joint_and_several_liability sec_6015 allows a spouse to escape completely joint_and_several_liability sec_6015 and c allow a spouse to elect limited_liability through relief from a portion of the understatement or deficiency and sec_6015 confers upon the secretary discretion to grant equitable relief in situations where relief is unavailable under sec_6015 or c sec_6015 provides in pertinent part as follows sec_6015 relief from joint_and_several_liability on joint_return b procedures for relief from liability applicable to all joint filers -- in general --under procedures prescribed by the secretary 1if-- a a joint_return has been made for a taxable_year b on such return there is an understatement_of_tax attributable to erroneous items of individual filing the joint_return c the other individual filing the joint_return establishes that in signing the return he or she did not know and had no reason to know that there was such understatement d taking into account all the facts and circumstances it is inequitable to hold the other individual liable for the deficiency in tax for such taxable_year attributable to such understatement and eb the other individual elects in such form as the secretary may prescribe the benefits of this subsection not later than the date which i sec_2 years after the date the secretary has begun collection activities with respect to the individual making the election then the other individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such understatement apportionment of relief --if an individual who but for paragraph c would be relieved of liability under paragraph establishes that in signing the return such individual did not know and had no reason to know the extent of such understatement then such individual shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent that such liability is attributable to the portion of such understatement of which such individual did not know and had no reason to know understatement --for purposes of this subsection - jj - the term understatement has the meaning given to such term by sec_6662 d a c procedures to limit liability for taxpayers no longer married or taxpayers legally_separated or not living together --- in general --except as provided in this subsection if an individual who has made a joint_return for any taxable_year elects the application of this subsection the individual's liability for any deficiency which is assessed with respect to the return shall not exceed the portion of such deficiency properly allocable to the individual under section d burden_of_proof --except as provided in subparagraph a ii or c of paragraph each individual who elects the application of this subsection shall have the burden_of_proof with respect to establishing the portion of any deficiency allocable to such individual hlection --- a individuals eligible to make election --- in general --an individual shall only be eligible to elect the application of this subsection if- i at the time such election is filed such individual is no longer married to or is legally_separated from the individual with whom such individual filed the joint_return to which the election relates or c election not valid with respect to certain deficiencies ---if the secretary demonstrates that an individual making an election under this subsection had actual knowledge at the time such individual signed the return of any item giving rise to a deficiency or portion thereof which is not allocable to such individual under subsection d such election shall not apply to such deficiency or portion this subparagraph shall not apply where the individual with actual knowledge establishes that such individual signed the return under duress f equitable relief ---under procedures prescribed by the secretary 1if-- taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not available to such individual under subsection b or c the secretary may relieve such individual of such liability except as otherwise provided in sec_6015 petitioner bears the burden_of_proof rule a although sec_7491 may operate in specified circumstances to place the burden on the commissioner subsection a of that section provides that the burden-shifting does not apply to any issue if any other provision of this title provides for a specific burden_of_proof with respect to such issue sec_6015 b c expressly requires the spouse electing relief to establish that he or she did not know or have reason to know of the understatement sec_6015 and c c explicitly place the burden_of_proof on respondent to establish that the requesting spouse had knowledge of the item giving rise to the deficiency we point out at this juncture that in deciding whether petitioner has carried his burden_of_proof witness credibility is an important consideration see ishizaki v commissioner tcmemo_2001_318 we are not required to accept petitioner’s - uncorroborated or self-serving testimony 87_tc_74 although petitioner disputed some of mrs parker's statements we found mrs parker to be a credible witness petitioner was not credible our evaluation of their testimony is founded upon the ultimate task of a trier of the facts--the distillation of truth from falsehood which is the daily grist of judicial life diaz v commissioner t c accordingly our analysis below is based primarily on and limited by what could be reliably drawn from the totality of the evidence and testimony first we consider whether petitioner is entitled to relief under sec_6015 to be entitled to relief under sec_6015 petitioner must satisfy all of the requirements of subparagraphs a through eb there is no dispute that petitioner satisfies subparagraphs a and e we begin our discussion with subparagraph c sec_6015 b c reguires that the requesting spouse did not know or have reason to know of the erroneous tax_return item for purposes of sec_6015 relief petitioner only contends to lack knowledge with respect to mrs parker’s pension distributions respondent contends that petitioner knew or had reason to know of mrs parker’s pension distributions and therefore fails to satisfy the requirement of subparagraph c when the substantial_understatement of tax_liability is -- - attributable to an omission_of_income from the joint_return the spouse’s knowledge or reason to know of the underlying transaction which produced the income is sufficient to preclude relief under sec_6015 115_tc_183 affd 282_f3d_326 5th cir in cheshire the taxpayer knew about the entire amount of retirement distributions even though she did not know the distributions were taxable petitioner and mrs parker met with a financial adviser from u s bank regarding their pension accounts petitioner testified that he had always had that concern that their pension assets were not insured by the federal deposit insurance corporation fdic petitioner talked about this subject frequently mrs parker testified that petitioner requested that the pension distributions be made because the pension funds were not protected by the fdic he persisted in pressing the point until as mrs parker stated he bugged her to make the pension withdrawals even though there was no other reason to do so yet petitioner claims he did not know about the pension fund in guestion when mrs parker’s pension funds were withdrawn at his insistence petitioner’s knowledge of mrs parker’s pension distributions is bolstered by the fact that like the pension distribution made in the taxable_year from petitioner’s own pension fund mrs parker’s pension distributions were deposited in the joint money market account petitioner did not contend that he did not have access to the joint money market account or the monthly money market account statements petitioner only claimed that he never looked at the money market account monthly statements contradicting that allegation is the fact that shortly after filing the return and upon learning that mrs parker was considering divorce petitioner his sister barbara snyder mrs snyder and petitioner’s brother-in-law withdrew approximately dollar_figure from the joint money market account without mrs parker’s knowledge this amount included the total pension distributions of dollar_figure deposited in the joint money market account during upon learning of the withdrawal mrs parker filed suit against all three individuals as a result of the lawsuit mrs parker was able to retrieve nearly dollar_figure of the withdrawn funds the division of those funds was later settled in the divorce proceedings mrs parker received dollar_figure and petitioner received dollar_figure petitioner contends his mental health problems prevented him from being involved in and understanding financial matters however during petitioner continued to maintain his small_business on date petitioner and mrs parker obtained a loan in the amount of dollar_figure and deposited the proceeds in the clock account used for his small_business to pay off a credit card debt prior to filing their return petitioner and mrs parker received tax_advice from mrs snyder mrs snyder had previously worked in a bank and had a financial background petitioner’s claim of lack of knowledge is uncorroborated nothing in the record in this case persuades us that petitioner lacked knowledge of mrs parker’s pension distributions based on the record we conclude that petitioner knew about mrs parker’s pension distributions that gave rise in part to the understatement of the tax and therefore petitioner fails to satisfy the requirement of sec_6015 c accordingly it 1s unnecessary to consider the remaining requirements of sec_6015 we sustain respondent’s determination that petitioner is not entitled to relief under sec_6015 moreover because we conclude that petitioner knew of mrs parker’s pension distributions in their entirety he is not entitled to apportionment of relief under sec_6015 in general sec_6015 allows proportionate tax relief through allocation of the deficiency between individuals who filed a joint_return and are no longer married or who are legally_separated or who have been living apart for preceding months however such allocation is not permitted if the secretary demonstrates that the requesting spouse had actual knowledge at the time the return was signed of any item giving rise to a deficiency or portion thereof which is not allocable to such spouse sec_6015 c in this case the items contested by petitioner giving rise to the deficiency which are not allocable to petitioner are mrs parker’s pension distributions there is no dispute that petitioner satisfies sec_6015 a because he and mrs parker were no longer married when petitioner filed his petition the question remains whether petitioner had actual knowledge at the time the joint_return was signed of any item giving rise to a deficiency or portion thereof sec_6015 c petitioner contends that he was unaware of mrs parkers’s pension distributions respondent contends that petitioner knew of mrs parker’s pension distributions and accordingly cannot obtain relief under sec_6015 the knowledge requirement of sec_6015 does not require the requesting spouse to possess knowledge of the tax consequences arising from the item giving rise to the deficiency cheshire v commissioner supra pincite however in the case of omitted income the requesting spouse must have an actual and clear awareness of the omitted income id pincite we have observed that the applicable standard under sec_6015 is the requesting spouse’s actual subjective knowledge and indicated that it may be established by circumstantial evidence in an appropriate case 116_tc_189 -- n sec_6015 c does not require actual knowledge on the part of the requesting spouse as to whether the entry on the return 1s or is not correct id respondent bears the burden of proving that the requesting spouse had actual knowledge sec_6015 c this court has held that the level of respondent’s burden is a preponderance_of_the_evidence culver v commissioner supra pincite for the reasons stated above we conclude that petitioner had actual knowledge of mrs parker’s pension distributions accordingly the benefits of sec_6015 are unavailable to petitioner finally petitioner requests that the court grant him relief from the tax and penalty under sec_6015 respondent argues that he did not abuse his discretion in denying petitioner’s claim for relief under sec_6015 because petitioner did not satisfy the criteria for relief provided in revproc_2000_15 2000_1_cb_447 the revenue_procedure sec_6015 confers discretion on the secretary and the secretary has delegated that discretion to respondent to grant innocent spouse relief to an individual who cannot obtain relief under sec_6015 or c this relief is available if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or deficiency or portion of either sec_6015 -- - we review respondent’s denial of equitable relief to petitioner under an abuse_of_discretion standard cheshire v commissioner t c pincite 114_tc_276 petitioner bears the burden of proving that respondent abused respondent’s discretion in denying him relief under sec_6015 118_tc_106 in accordance with sec_6015 respondent has provided the revenue_procedure to be used in determining whether an individual qualifies for relief under that section where as is the case here the requesting spouse satisfies the threshold conditions set forth in section dollar_figure of the revenue_procedure sec_4 applicable to a relief-seeking spouse in petitioner’s situation provides that equitable relief may be granted under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the unpaid liability or deficiency the revenue_procedure provides a partial list of positive and negative factors which respondent is to take into account in considering whether respondent will grant an individual full or partial equitable relief under sec_6015 no single factor is to be determinative in any particular case all factors are to be considered and weighed appropriately and the list of factors is not intended to be exhaustive the revenue_procedure provides a partial list of factors that weigh in favor of equitable relief petitioner primarily relies on the economic hardship factor in determining whether a requesting spouse will suffer economic hardship the revenue_procedure refers to rules similar to those provided in sec_301_6343-1 proced admin regs that regulation generally provides that an individual suffers an economic hardship if the individual is unable to pay his or her reasonable basic living_expenses petitioner receives disability payments of dollar_figure per month from ssa petitioner also receives dollar_figure per month for each of his two children from ssa petitioner also receives dollar_figure of food stamps each month and an energy assistance subsidy petitioner’s only evidence of his basic living_expenses was his testimony of a monthly mortgage of dollar_figure home insurance of dollar_figure monthly utilities of about dollar_figure monthly car expenses of approximately dollar_figure monthly medical_expenses of approximately dollar_figure and monthly prescription expenses of approximately dollar_figure petitioner presented no other evidence as to the amounts of claimed expenses the revenue_procedure also provides a partial list of factors applicable to petitioner that weigh against equitable relief the only items contested by petitioner giving rise to the deficiency which are not allocable to petitioner are mrs parker’s pension distributions as stated above we find that petitioner had knowledge of mrs parker’s pension distributions petitioner also received a significant benefit from mrs parker’s pension distributions shortly after the pension distributions were deposited in the joint money market account petitioner withdrew almost all of the money market account funds although petitioner was required to return some of the withdrawn funds he ultimately received a portion of the funds in the divorce settlement additionally since the taxable_year petitioner has not complied with all federal tax laws petitioner testified that he had never reported any sales or income from the small_business he has continued to maintain petitioner also failed to establish economic hardship despite petitioner’s claim of monthly income limited to dollar_figure from ssa petitioner continued to maintain his small_business of selling antiques and collectibles at trial respondent provided evidence that from september of through november of petitioner purchased over items totaling more than dollar_figure from just one internet bidding service petitioner claims he did not receive some of the items even if we reduce the amount by percent dollar_figure is a substantial expense under the facts and circumstances presented in this case we hold that respondent did not abuse his discretion in denying equitable relief to petitioner under sec_6015 with respect to the unreported income items or the sec_6662 accuracy- related penalty -- - although petitioner put most of the determinations in the notice_of_deficiency into issue petitioner addressed only the sec_6015 issue and did not otherwise address the correctness of the determinations accordingly having resolved the sec_6015 issue against him we deem the determinations in the notice_of_deficiency conceded to reflect the foregoing decision will be entered for respondent
